Citation Nr: 0738269	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for the service-connected degenerative arthritis of the spine 
with chronic lumbar strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Witness


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In December 2004 the veteran testified before the undersigned 
Veterans Law Judge at the RO. 

In August 2005 the Board remanded the issue on appeal to the 
RO for further development. 

The Board notes that in the August 2005 Board remand the 
issue of the veteran's neck and shoulder pain secondary to 
the service-connected degenerative arthritis of the spine 
with chronic lumbar strain was referred to the RO for further 
development.  However, it does not look like the RO has 
developed this issue and so once again it is referred to the 
RO for further development. 

The Board also notes that at the November 2003 VA examination 
the veteran stated that he no longer worked as a result of 
his service-connected degenerative arthritis of the spine 
with chronic lumbar strain.  Therefore, the Board refers the 
issue of total disability for individual unemployability. 


FINDINGS OF FACT

The service-connected degenerative arthritis of the spine 
with chronic lumbar strain is not shown to be manifested by 
incapacitating episodes that have duration of at least 4 
weeks or forward flexion of the thoracolumbar spine to 30 
degrees or less, or by favorable ankylosis of the entire 
thoracolumbar spine.  

CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected degenerative arthritis of 
the spine with chronic lumbar strain are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In October 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the November 2003 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the October 2003 letter and an 
August 2005 letter satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The October 2003 and August 2005 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim for increased rating and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible scheduler ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the April 2004 SOC, which 
suffices for Dingess.  

The veteran did not receive the information regarding the 
effective date that may be assigned however; the Board's 
decision herein denies the claim for increased initial 
rating, so no effective date is being assigned.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA medical examinations in November 
2003 and November 2006. 

The Board notes that the veteran's Social Security Records 
are part of the claims file.  The veteran testified before 
the Board in December 2004. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of degenerative 
arthritis of the spine with chronic lumbar strain


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the rating criteria for diseases of the 
spine had three periods of revisions, first is the old 
criteria for the period through September 22, 2002, then the 
interim criteria from September 23, 2002, and then finally 
the new criteria for the period since September 26, 2003.  
The veteran filed his claim for increased rating on September 
22, 2003, and therefore, the veteran will be rated under the 
interim criteria and the new criteria.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately. 
 

The Board notes that the new criteria, effective from 
September 26, 2003, incorporates the new criteria for 
evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-
51458 (August 27, 2003). 

Under the new criteria a 10 percent evaluation is in order 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.  
 
Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

On September 22, 2003, the veteran filed a claim for an 
increased evaluation for his service-connected degenerative 
arthritis of the spine with chronic lumbar strain.   In the 
November 2003 rating decision the RO granted the veteran an 
increased rating to 20 percent for his service-connected 
degenerative arthritis of the spine with chronic lumbar 
strain. 

In March 2003 the veteran had a VA neurology consultation 
where he stated that heavy lifting, prolonged standing, and 
repetitive stooping affected his back.  He reported that as a 
result of his back pain his arms were weak however, his legs 
were not.  There were no urinary complaints however his 
bowels were irregular.  X-ray studies of the lumbar spine 
revealed mild retrolistehsis of L3-L4 and x-ray studies of 
the cervical spine revealed retrolisthesis of C5-6 and C6-7 
with degenerative changes in the cervical spine. 

At the veteran's November 2003 VA examination he stated that 
his pain was an 8 out of 10 and he had a stiff spine.  He 
reported flare-ups 3 to 4 times a year that lasted for a day 
with a pain intensity of 9 out of 10 and that his legs went 
numb.  He stated that the pain was in the posterior nuchal 
region in the spine and paraspinous muscles with radiation 
down the trapezius ridges towards both shoulders and pain 
increased by any motion of the neck.  The veteran described a 
50 percent decreased range of motion during flare-ups with 
numbness and tingling in his fingers.  

The examiner noted that a July 2003 MRI of the cervical spine 
revealed multilevel degenerative changes, most marked at C5-
6, and mild retrolisthesis of C6 and C7.  There was also 
lateral disk herniation to the right with severe right 
neuroforaminal stensosis at C5-C6.  There was also mild 
central canal stenosis and bilateral facet and unconvertebral 
hypertrophy more marked in the right.  At C6-7 there was mild 
disk bulging and bilateral facet hypertrophy and severe 
bilateral uncontrovertebral hypertrophy right greater then 
left.  He had severe bilateral neuroforaminal narrowing at 
that level and no central canal stenosis and mild bilateral 
neuroforminal narrowing at C3-4. 

The examiner noted that the veteran's neck was significantly 
tender to palpation over the cervical spine in the entirety 
and there was decreased range of motion of the neck.  It was 
also noted that the veteran was tender throughout the dorsal 
spine except for one localized area that was not as tender, 
D9-10.  There was also no spasm or tenderness of the dorsal 
paraspinous muscles.  There was increased lumbar lordosis and 
tenderness over L4-5 in the upper sacrum and some tenderness 
of the lesser severity of the lumbar spine.  

The veteran had no muscle weakness or thigh flexion, knee 
flexion, or extension or dorsiflexion or platarflexion of the 
feet at the ankles or toes bilaterally.  Sensory examination 
of the lower extremities revealed no abnormalities to light 
touch. 

The veteran was diagnosed with degenerative arthritis of the 
spine with chronic lumbar strain, with chronic strain of the 
dorsal spine and paraspinous muscles with associated 
degenerative arthritis, and cervical spondylosis. 

The veteran had x-ray studies in November 2003 that revealed 
mild degenerative changes with early bony liping and marginal 
sclerosis of the lumbosacral spine and the dorsal spine 
however, interevertebral spaces were normal and there were no 
fractures or other bony abnormalities.  The pedicles were 
intact and the sacroiliac joints were normal.  X-ray studies 
of the cervical spine revealed degenerative changes with 
narrowing of the lower intravetebral spaces and there was no 
significant bony encroachment of the intravertebral formania. 

A November 2003 nerve conduction study of both upper 
extremities was carried out.  There was evidence of cervical 
radiculopathy.  There was moderate in severity changes to the 
C7 segment however, there was no evidence of any other 
definite abnormality. 

A November 2003 VA physical therapy consult stated for the 
cervical spine the veteran's range of motion for flexion was 
35 degrees for active range of motion and 40 degrees for 
passive range of motion, extension was 35 degrees for active 
range of motion and 40 degrees for passive range of motion, 
right rotation was 60 degrees for active range of motion and 
65 degrees for passive range of motion, left rotation was 50 
degrees for active range of motion and 55 degrees for passive 
range of motion, right and left side tilt was 25 degrees for 
active range of motion and 30 degrees for passive range of 
motion. 

For the veteran's lumbar spine forward flexion was 65 degrees 
for active range of motion and 70 degrees for passive range 
of motion, extension was 25 degrees for active range of 
motion and 30 degrees for passive range of motion, right and 
left rotation was 25 degrees for active range of motion and 
30 degrees for passive range of motion. 

In April 2005 the veteran had an MRI study of the cervical 
spine.  The MRI revealed straightening of the normal cervical 
lordosis with degenerative changes with osteophytes mostly 
anterior and disk space narrowing that was most severe at C5-
6 and C6-7.  The spinal cord had normal signal intensity and 
morphology.  It was noted that there was mild degenerative 
changes most severe at C5-6 and C6-7 with neural foramina 
narrowing at both those levels. 

At the veteran's November 2006 VA examination he stated he 
had severe, constant thoracic pain however, he denied 
radiation of thoracic pain to his upper or lower thoracic 
spine.  It was noted the veteran had a moderate slow antalgic 
gait however; he did not use a cane, walker, crutches, or 
braces.  The veteran was diagnosed with chronic dorsal strain 
with moderately active scoliosis.  

The veteran's active range of motion and passive range of 
motion for the lumbar spine for flexion was 0 to 90 degrees 
with moderate pain at 70 to 90 degrees, extension was 0 to 25 
degrees with moderate pain at 15 to 25 degrees, lateral 
flexion right and left was 0 to 20 degrees with moderate pain 
at 10 to 20 degrees, and rotation right and left was 0 to 30 
degrees with moderate pain at 20 to 30 degrees.  It was noted 
that with repetitive use the veteran's range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance. Neurological examination of both the sensory 
and motor functions were normal. 

The VA examiner noted that the veteran claimed flare-ups 3 
times a month that lasted 2 to 3 days in duration.  The 
veteran then stated that he had 3 incapacitating episodes a 
month in a 12 month period that lasted 2 to 3 days in 
duration however, the Board notes that this was not otherwise 
documented. 

The VA examiner diagnosed the veteran with chronic lumbar 
strain that was moderately active at the time of the 
examination.  He also stated that there were no obvious signs 
of ankylosis of the thoracolumbar spine however; the veteran 
did have scoliosis of the spine at T6 o T10 that contributed 
to the veteran's back pain.  The VA examiner opined that the 
veteran's normal excursion, strength, speed, coordination, 
and endurance were moderately impeded due to the veteran's 
thoracic and lumbar condition. 

In comparing the medical evidence to the rating criteria, the 
Board finds that the service-connected degenerative arthritis 
of the spine with chronic lumbar strain is not shown to 
warrant a rating higher than the current 20 percent under 
either the interim criteria or the new rating criteria.  
Under the interim criteria the veteran does not meet the next 
highest disability rating, 40 percent, because though he 
states that he had incapacitating episodes there is no 
medical evidence of them or that bed rest was prescribed by a 
physician.  Therefore, without medical evidence that the 
veteran had incapacitating episodes with duration of at least 
four weeks but less then 6 weeks in the past 12 months he 
does not meet the criteria for a 40 percent disability 
rating.  Under the new rating criteria the veteran does not 
meet the criteria for a 40 percent disability rating because 
he does not have forward flexion of the thoracolumbar spine 
of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.   

The Board notes that at the March 2003 VA examination the 
veteran stated his bowels were irregular however, May 2004, 
July 2004, and August 2004 VA treatment reports stated the 
veteran had no incontinent problems or bladder problems.  
Therefore, the Board finds that there are no neurological 
abnormalities in this case. 

The Board also notes that the veteran does not warrant an 
additional 10 percent disability rating for arthritis under 
Diagnostic Code 5003 since none of the veteran's x-ray 
studies, described hereinabove, established a finding of 
arthritis. 

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  

The Board notes that veteran's range of motion gave him 
slight pain; however neither of the VA examiners cited 
hereinabove, stated any additional limitation of function due 
to fatigue, weakness, or lack of endurance.  The Board finds 
that the currently assigned 20 percent disability rating 
criteria already contemplates pain on limitation of motion 
and therefore does not warrant an additional rating under 
DeLuca. 

The Board accordingly finds that the 20 percent scheduler 
rating adequately compensates the veteran for his symptoms, 
including limitation of motion, pain, and weakness.  

Accordingly, based on the evidence of record and considering 
both the interim and the revised rating criteria, the Board 
finds that an evaluation higher than 20 percent cannot be 
assigned in this case.  


ORDER

An increased rating in excess of the current 20 percent 
disability rating for the service-connected degenerative 
arthritis of the spine with chronic lumbar strain is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


